The following is an examiner’s statement of reasons for allowance: With regards to claims 2-19, the prior art of record does not disclose or fairly teach the specific circuit  configuration with emphasis on a fifth port connected along the first conductive coil, a first capacitor coupled between the fifth port and a reference voltage, a sixth port connected along the second conductive coil, and a second capacitor coupled between the sixth port and the reference voltage  With regards to claim 20 and 21, the prior art  does not disclose or fairly teach the specific  method with emphasis on tuning the power splitter using a first capacitor coupled between a fifth port of the power splitter and a reference voltage, the fifth port connected along the first conductive coil; and tuning the power splitter using a second capacitor coupled between a sixth port of the power splitter and the reference voltage, the sixth port connected along the second conductive coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 1, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        /Samuel S Outten/Primary Examiner, Art Unit 2843